AO 245H(Rev.02»'18) Judgment in a Cn`mii:ial Case
Sheet l

UNITED STATES DISTRICT COURT

Distriet of`Montana

 

 

 

 

 

uNiTeo sTArss 0F AMERICA § JUDGMENT IN A CRIMINAL CASE
v‘ )
Christian Danie| Takesenemy § Case Nunibcr: CR 18-30" B’L 6 "S`P W
_ l USM Niimbcr: 17157-046
)
) Mark Werner (appotnted)
' ] Defendant`s :‘\ltomey
'I`HE DEFENDANT:
m pleaded guilty to eount(s} lndlCtmeFlt
l] pleaded nolo contendere to count{s}
which was accepted by thc court.
[] was l`ound guilty on coiint(s)
alter a plea of not guilty.
Tlie defendant is adjudicated guilty oftliese ofTenscs:
Title & Seetion Nature of Ol`feuse Offetise l~lnded Count
18usc2250a\ Faiture to register as a sexual offender 7!31!2017 |ndict.
The defendant is sentenced as provided in pages 2 through 8 ot`tliis judgment. The sentence is imposed pursuant to
the Senteneing Rcform Act of l984.
l:l The defendant has been t`ound not guilty on coiint{s]
l:l C.oiint{s) l:l is l:l are dismissed on the motion ol`t}ic United States.

 

` _ lt is ordered that the defendant_miist notify the Un_ited Statcs attorney for this district within 30 davs ef_:tny change ot`nalne. i'csjdct_ice.
or mailing address until_all lines, restttution,_eosts, and special assessments imposed lay tlnsjtidgme_nt are fully paid. lfoi'dered to pay restitution.
the dctendant must nottt`y the court and United States attorney ol material changes in economic circumstances

11!28)'2018

Dute of '.mpositiori ofJudgmcnt

 

F. adm

 

 

F 1 LE D §ignature ofludgc
NUV 23 2015 Susan P. Waiiers. oisirici Judge
Name and Title of.ludge
C|er'r\. Ur`.) t)isiriet Ceurt
Districl ot h-‘|oriiaria - Bll!lngb
11."28}'2018

 

Dalc

AO 2458 (Rev. 02/|8) .ludgmcnl in Criminzil Case
Shect 2 _ imprisonment

 

Judgment _ Page 2 of`
DEFENDANT: Christian Daniel Takesenemy
CASE NUMBER: CR 18~SOBLG-SPW

IMPRISONMENT

The defendant is hereby committed to the custody of the chcral Bureau of Prisons to be imprisoned for a total
term of:

24 months. to run concurrent with Montana state district court case. Big Horn County, DJ14-04.

M Thc court makes the following recommendations to the Bureau of Prisons:

The defendant be placed at FC| Englewood, because it is close to fami|y.

m Thc defendant is remanded to the custody of the United States Marshal.

l'_'l The defendant shall surrender to the United States Marshal for this district:

ij at l:l a.m. l:l p.m. on

 

l:l as notified by the United States Marshal.

|:l Thc defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

l:l before 2 p.m. on

 

l:l as notified by the United States Marshal.

l:l as notified by the Probation or Pretrial Serviccs Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNITED sTATES MARSHAL
By

 

DEPUTY UNlTED STATES MARSHAL

AO 2458 (Rev. 02/|3) .ludgment in a Cn`mina| Case
Sheet 3 - Supervised Release

_ _ k .ludgment-Pagc __3 of ____g
DEFENDANT: Christian Daniel Takesenemy

CASE NUMBER: CR 18-30BLG-SPW

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :

5 years.

MANDATORY CONDITIONS

1_ You must not commit another fcdcral, state or local crime.
You must not unlawfully possess a controlled substance.

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by thc coun.

|:l Thc above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. rcheck ifapph'cable)
4_ [| You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
r€SlllUliOtl. (checl¢ lfapplr'cable)
You must cooperate in the collection of DNA as directed by the probation officer. (check ifapph'cable)

lzl
6. M You must comply with the requirements of the Sex Offender Registration and Notif'ication Aet (34 U.S.C. § 20901, er seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check i[applicable)

7_ l] You must participate in an approved program for domestic violence. (check ifuppli¢able)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

AO 2458 (Rcv. 02/18) Judgment in a Cn`minal Casc
Sheet 3A - Supervised Rclcase

 

_ .Iudgment-Pagc 4 of 8

DEFENDANT: Christian Daniel Takesenemy
CASE NUMBER: CR 18-SOBLG»SPW

STANDARD CONDlTIONS OF SUPERVISION

As pan of your supervised rclcase, you must comply with the following standard conditions of supervision. These conditions arc imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

l. You must report to the probation office in the federal judicial district where you arc authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

2. Afier initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officcr, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission fi'om the

court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living

arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. lf notifying

the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72

hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstanccs, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

9. if you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

lO. You must not own, possess, or have access to a fircann, ammunition, destructive device, or dangerous weapon (i.c., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

l l. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12. lf the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk. »

13. You must follow the instructions of the probation officer related to the conditions of supervision.

E":‘“

U.S. Probation Off`ice Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probari‘on and Supervised

Release Condilions, available at: www.uscourts.gov.

Defendant's Signature Datc

 

AO 24SB(Rcv. 02/18) Judgment in a Criminal Cesc
Shect 3D - Supcrvised Release

iudgment-Pagc __5_ of ____E

 

DEFENDANT: Christian Daniel Takesenemy
CASE NUMBER: CR 18-SOBLG-SPW

SPECIAL CONDITIONS OF SUPERVISION

1. The defendant shall not be allowed to do the following without prior written approval of United States Probation:
knowingly reside in the home. residence, or be in the company of any child under the age of 18. with the exception of their
own ehildren; go to or loiter within 100 yards of school yards, parks, playgrounds, arcades, or other places primarily used

by children under the age of 18.

2. The defendant shall make a good faith effort to obtain a G.E.D. or high school diploma within the hrst year of
supervision

3. A|| employment must be approved in advance in writing by the United States Probation Office. The defendant shall
consent to third-party disclosure to any employer or potential employer.

4. You must not go to, or remain at, any place where you know children under the age of 18 are likely to be, including
parks, schoo|s, playgrounds. and childcare facilities.

5. The defendant shall submit to not more than six polygraph examinations per year as directed by United States Probation
to assist in treatment, planning, and case monitoring. The defendant maintains the Fifth Amendment rights during
polygraph examinations and may refuse to answer any incriminating questions. The defendant is to pay all or part of the
cost of the examinations as directed by United States Probation Office.

6. The defendant shall not knowingly acquire, possess, or view any materials depicting sexually explicit conduct as defined
in 18 U.S.C. § 2256(2)(A), if the materia|s. taken as a who|e, are primarily designed to arouse sexual desirel unless
otherwise approved by the supervising probation officer in conjunction with defendant's sex offender treatment provider.
This condition applies to written stories, visua|, auditoryl telephonicl or electronic media, computer programs or servicesl
and any visual depiction as defined in 18 U.S.C. § 2256(5). The defendant shall not knowingly patronize any place where
sexually explicit material or entertainment is the primary item of sa|e, such as adult bookstores, clubs, or lntemet sites,
unless otherwise approved by the supervising probation ofhcer in conjunction with defendant's sex offender treatment
provider. The defendant shall not utilize 900 or adult telephone numbers or any other sex-related numbers, or on~|ine chat
rooms that are devoted to the discussion or exchange of sexually explicit materials as defined above.

7. The defendant shall submit their person, and any property. residence, place of employment, vehiclel papers, computers
(as defined in 18 U.S.C. § 1030(e)(1)), other electronic communications or data storage devices or media, to which the
defendant has access, to a search at a reasonable time and a reasonable manner, with or without a warrant, by the United
States Probation Office, or by any law enforcement officers upon the express direction of the United States Probation
Office, with reasonable suspicion concerning a violation of a condition of supervision or unlawful conduct by the defendant
Failure to submit to search may be grounds for revocation. The defendant shall warn any other occupants, adults, and
minors that the premises may be subject to searches pursuant to this condition. The defendant shall allow seizure of
suspected contraband for further examination

8. The defendant shall enter and successfully complete a sex offender treatment program. The defendant is to enter a
program designated by, and until released by, the United States Probation Office. The defendant is to pay all or part of the
costs of treatment as directed by United States Probation Office.

9. The defendant shall participate in and successfully complete a program of substance abuse treatment as approved by
the United States Probation Office. until the defendant is released from the program by the probation officer. The
defendant is to pay part or all of the cost of this treatment. as directed by the United States Probation Office.

10. The defendant shall abstain from the consumption of alcohol and shall not enter establishments where alcohol is the
primary item of sale.

11. The defendant shall participate in substance abuse testing. to include not more than 365 urinalysis tests, not more than
365 breathalyzer tests, and not more than 36 sweat patch applications annually during the period of supervision The
defendant shall pay all or part of the costs of testing as directed by the United States Probation Office.

AO 2455 (Rev. 02/|8) Judgmcnt in a Criminal Case
Shoct 4D _ Pmbation
M
__8__

.ludgment-Pagc § of
DEFENDANT: Christian Daniel Takesenemy
CASE NUMBER: CR 18-3OBLG-SPW

SPECIAL CONDITIONS OF SUPERVISION

12. The defendant shall not possess. ingest or inhale any toxic substances such as. but not limited to, synthetic marijuana,
kratom and/or synthetic stimulants such as bath salts and spice. that are not manufactured for human consumption, for the
purpose of altering the defendant's mental or physical state.

13. The defendant shall not purchase, possess. use. distribute or administer marijuana. or obtain or possess a medical
marijuana card or prescription.

14. The defendant shall comply with all child support obligations and/or pay child support as ordered.

Ao 2453 (Rev. 02/18) ludgm¢m in a criminal case

Shect 5 - Criminal Monetary Pcnalties
_____________-_______________________________
ludgment - Page 7 of §

DEFENDANT: Christian Daniel Takesenemy
CASE NUMBER: CR 18-SOBLG-SPW
CRlMINAL MONETARY PENALTIES

Thc defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 100.00 $ $ $
|:l The determination of restitution is deferred until . An Amended Judgment in a Crr'mr'nal Case (AO 245€) will be entered

after such determination
l:l The defendant must make restitution (including community rcstitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each pa ec shall receive an approximatel ro ortioned ayment, unless specified otherwise in
the priority order or percentage payment column elow. Howcver, pursuant to 18 .S. . § 3664 1), all nonfederal victims must be paid
before the United States is patd.

Name of Payee Total Loss** Restitution Ordered Prlorig or Percentage
TOTALS $ 0.00 $ 0.00

Cl Restitution amount ordered pursuant to plea agreement S

|:l The defendant must pay interest on restitution and a fine of more than 32,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Slieet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

[:] The court determined that the defendant does not have the ability to pay interest and it is ordered that:
jj the interest requirement is waived for the l:l fine |:l restitution.

C] the interest requirement for the l:l fine lIl restitution is modified as follows:

* Justice for Victims of Traff'ickin Act of 2015, Rub. L. No. l 14-22.
** Fmdings for the total amount o losses are required under Chapters 109A, l lO, l lOA, and l 13A of Title 18 for offenses committed on or

after September 13, 1994, but before April 23, 1996.

AO 2458 (Rev. 02/18) Judgment in a Criminal Case
Sheet 6 - Sehedule of Paymcnts

Judgmcnt - Pagc 8 of 8
DEFENDANT: Christian Daniel Takesenemy
CASE NUMBER: CR 18-3OBLG-SPW

SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A Z| Lump sum payment of S 100-00 due immediately, balance due

[j not later than ,or
m in accordance with |] C, |:j D, jj E, or g Fbelow; or

B i:l Payment to begin immediately (may be combined with E] C, ['_`] D, or l:l F below); or

C |:l Payment in equal (e.g., weekly, mom/ily, quarrerly) installments of S over a period of
(e.g.. months or years), to commence (e.g.. 30 or 60 days) afier the date Of this judgment; or

D \'_'I Payment in equal (e.g., weekly, monthly, quarterle installments of S over a period of
(e.g., months oryears), to commence (e.g.. 30 or 60 days) alter release from imprisonment to a
term of supervision; or

E |:] Payment during the term of supervised release will commence within (e.g., 30 or 60 days) alter release from
imprisonment Thc court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F m Special instructions regarding the payment of criminal monetary pcnalties:

Criminal monetary penalty payments are due during imprisonment at the rate of not less than $25.00 per quarter,
and payment shall be through the Bureau of Prisons' |nmate Financia| Responsibi|ity Program. Criminal monetary
payments shall be made to the C|erk, United States District Court, James F. Battin U.S. Courthouse, 2601 2nd
Ave North, Ste 1200, Billings, MT 59101.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, pa ent of criminal monetary penalties is due during
the period of impnsonment. All criminal monetary penalties, except those payments ma e through the Federal Bureau of Prisons’ Inmate

Financial Responsibi|ity Program, arc made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

\:l Joint and Severa|

Defendant and Qo-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

Cl The defendant shall pay the cost of prosecution.

The defendant shall pay the following court cost(s):

E|

[:] The defendant shall forfeit the defendant's interest in the following property to the United States:

Payments shall be applied in the following ordcr: (l) assessment, (2) restitution principa|, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs,

